                                                ____




             Case 2:21-mj-12058-JBC Document 1 Filed 01/22/21 Page 1 of 1 PageID: 1

                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                             District of New Jersey

                                          MAGISTRATE’S COURTROOM MINUTES


                                                                               MAGISTRATE JUDGE:    JAMES B. CLARK, III
             UNITED STATES OF AMERICA
                                                       Plain tff              CASE NO.          21-mj-12058-JBC
                                                                                                     1/22/2021
                                 V.                                           DATE OF PROCEEDINGS:

                  SCOTT KEVIN FAIRLAMB
                                                                               DATE OF ARREST:     1/22/202 1
                                                      Defendant



PROCEEDINGS:        Rule 5   -   Initial Appearance

     COMPLAINT                                                            LI   TEMPORARY COMMITMENT
     ADVISED OF RIGHTS                                                    LI   CONSENT TO DETENTION WITH RIGHT TO MAKE A
LI   WAIVER OF COUNSEL                                                    LI   BAIL APPLICATION AT A LATER TIME
LI      PT. OF COUNSEL:  I   AFPD J I   I CJA                                     IL DENIED DEFENDANT REMANDED TO CUSTODY
                                                                                           -


     WAIVER OF HRG:          /
                           PRELIM I    I REMOVAL                               BAIL SETifl       (YD
El   CONSENT TO MAGISTRATES JURISDICTION                                          ZUT/IJED BOND
El   PLEA ENTERED:  L   JGUILTY _NOT GUILTY                                   ,—      LI
                                                                                       SURETY BOND CURED BY CASH/PROPERTY
El   PLEA AGREEMENT                                                       E)R\VEL RESTRICTED           DC) f\\
El   RULE 11 FORM                                                         ij21   PORT TO PRETRIAL SERVICES
El   FINANCIAL AFFIDAVIT EXECUTED                                              DRUG TESTING AND/OR TREATMENT
El   OTHER:                                                               LIIENTAL HEALTH TESTING AND/OR TREATMENT
                                                                             [,RENDER AND/OR OBTAIN NO PASSPORT
                                                                          Ei2  SEE ORDER SETTING CONDITIONS OF RELEASE FOR
                                                                               ADDITIONAL CONDITIONS

 HEARING SET FOR:

LI PRELIMINARY/REMOVAL HRG.                                                   DATE:
LI DETENTION/BAIL HRG.                                                        DATE:
LI TRIAL: I  I COURT I  LJURY                                                 DATE
LI SENTENCING                                                                 DATE:
LI OTHER:_______________________                                              DATE:



APPEARANCES:


AUSA:     Catherine Murphy

DEFT. COUNSEL:     Harley Breite, Retained

PROBATION:___________________

INTERPRETER___________________
           Language:


TIME COMMENCED:
TIME TERMINATED:
CD NO: Zoom                                                                                      Stephen Bond

                                                                                               DEPUTY CLERK
